DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-11, 13, 15-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 2, lines 8-12 recite, “an inclined conveyor having a proximal end, a distal end that is higher than the proximal end, and an upper carrying surface that moves 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 2, 11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US Patent 5,918,538) in view of Usher (US Patent 3,614,572), as evidenced by Philips (US Patent 7,625,331), and further in view of Reddell et al. (US Publication 2008/0028906), herein referred to as Reddell, and Hine (US Patent 438,845).	Regarding Claim 2, Rodriguez discloses a continuous cutting apparatus capable of cutting flat bread units (each stack of tortillas 181 is a unit) produced by a flat bread production line into sub-pieces (“pre-cuts”) for frying into chips, comprising: 	a conveyor (61) having proximal end (the end far from cutting mechanism), a 	● The cutting apparatus of Rodriguez disclosed above fails to disclose:	- each flat bread unit is vertically comprised of a single layer of flat bread and not a stack of multiple layers of flat bread, wherein 	- the cutting mechanism is a rotary cutting mechanism located at a predetermined distance from the sensed position, the rotary cutting mechanism comprised of rollers including: 		- a base roller that rotates in a first direction and has a cylindrical body with a substantially smooth surface, and 		- a cutting roller that counter rotates with the base roller in a second opposite direction to define an entry gap on one side of the rollers and an exit gap on an opposite side of the rollers, the cutting roller having cutting blades that when started form a known starting position and rotating against the base roller, through a flat bread unit, define a cutting pattern corresponding to the sub-pieces; 	- a cutting motor for rotating the cutting roller from a stopped state at the known starting position and back to the stopped state at the known starting position in a stop-start-stop fashion; and 	- a programmable controller that synchronously energizes the cutter motor to accurately cut the distal-most flat bread unit into the sub-pieces in response to the sensor signal, the conveyor velocity and the predetermined distance, by beginning to 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Rodriguez substantially disclosed above with the teaching of Usher such that cutting mechanism of Rodriguez is replaced with the cutting mechanism of Usher, including the rotary cutter and base roller, in order to fully automate the control system for the cutting apparatus (Usher, column 1, lines 4-5), wherein greater precision is achieved by synchronizing the work piece position on the conveyor and the cutter movements to reduce scrap loss (Usher, column 1, lines 35-37) and to reduce interval time (Usher column 1, lines 57-59) between cutting .	However, Reddell teaches it is old and well known in the art of conveying a workpiece to a rotary cutting mechanism (110) to mount the in-feed conveyor (106) within the frame (102) of the device by an “in-feed conveyor pivot mount (205) and adjustable support member 204 allowing the in-feed conveyor to be pivoted to adjust its slope” (paragraph 00467, lines 5-8) in order to “allow for optimizing the in-feed of the product into the cutter assembly 110” (paragraph 0047, lines 1-3). Reddell’s in-feed conveyor 106 is inclined having a proximal end and a distal end, wherein the distal end if higher than the proximal end, such that the upper carrying surface moves along an 
    PNG
    media_image1.png
    621
    711
    media_image1.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Rodrguez substantially disclosed above with the teaching of Reddell such that the conveyor of Rodriguez is adjustably mounted relative to the cutting mechanism modified in view of Usher allowing the operator to position the conveyor with the distal end of the conveyor is higher than the proximal end in order to “optimize the in-feed of the product into the cutter assembly” (Reddell, paragraph 0047, lines 1-3) wherein it has been held that discovering an optimum value 
As best understood, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US Patent 5,918,538), Usher (US Patent 3,614,572) [with evidence from Philips (US Patent 7,625,331)], Reddell (US Publication 2008/0028906), and Hine (US Patent 438,845) in view of Henc (US Patent 3,119,312) and Kaposi (US Publication 2004/0229554).	The modified device of Rodriguez substantially disclosed above fails to disclose the cylindrical base roller is formed from UHMW (ultra high molecular weight material).	However, Henc teaches a similar cutting device with a rotary drum cutting blade 
As best understood, Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US Patent 5,918,538), Usher (US Patent 3,614,572) [with evidence from Philips (US Patent 7,625,331)], Reddell (US Publication 2008/0028906), and Hine (US Patent 438,845) in view of Longoria (US Patent 6,318,225).	Regarding Claim 10, the modified device of Rodriguez substantially disclosed above fails to include cutting blades are stainless steel.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US Patent 5,918,538), Usher (US Patent 3,614,572) [with evidence from Philips (US Patent 7,625,331)], Reddell (US Publication 2008/0028906), and Hine (US Patent 438,845) in view of Blaine et al, herein referred to as Blaine (US Publication 2008/0276777).	The modified device of Rodriguez substantially disclosed above fails to include the desired shape is substantially rectangular and wherein the cutting blades of the cutting mechanism define a cutting pattern that cuts each substantially round flat bread unit into a plurality of sub-pieces that are substantially rectangular (Claim 18), the cutting blades comprise a plurality of parallel blade segments that cut each substantially round flat bread unit into a plurality of sub-pieces that are substantially shaped as thin rectangular strips (Claim 19) or the cutting blades comprise a central blade that wraps around a central area of the cutting roller and a plurality of parallel blade segments that extend across the cutting roller in parallel with one another and perpendicular to the central blade to cut each substantially round flat bread unit into a plurality of sub-pieces that are substantially shaped as rectangular strips (Claim 20).	However, Blaine teaches a similar cutting apparatus wherein the work pieces is . 
As best understood, Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US Patent 5,918,538), Usher (US Patent 3,614,572) [with evidence from Philips (US Patent 7,625,331)], Reddell (US Publication 2008/0028906), and Hine (US Patent 438,845) in view of Rosenblum (US Publication 2002/0119227).	The modified device of Rodriguez substantially disclosed above fails to disclose the box is a cardboard box lined with plastic.	However, Rosenblum teaches it is old and well known in the art of food preparation, storage and transport to provide a cardboard box lined with plastic for packaging of a food product, which in the case of Rosenblum, is pickles.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Rodriguez substantially disclosed above with the teaching of Rosenblum to provide a cardboard box with lined with a plastic bag in order to reduce human interaction with the food product, increasing cleanliness, and in order to maintain freshness of the food product until a time of .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	● Tilby (US Patent 3,873,033) discloses a cutting apparatus (fig. 12) with an inclined series of conveyors (130, 132) with inclined carrying surfaces (134, 136, 138 and 140) for carrying a workpiece toward cutting rollers (144).	● Wathieu (US Patent 5,765,460) discloses a cutting device wherein the cut product (14) travels in an arc path after being severed from a workpiece web (fig. 1).	● Hill (US Patent 6,354,180) discloses a rotary cutting mechanism with a base roller (16) and a cutting roller (14), wherein the workpiece is fed into the cutting mechanism at an incline with respect to the ground (fig. 1) and the cut out product is separated from the base roller to fall into a box (100).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 15, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724